Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is made and
entered into by and between Craig F. Noell, an individual (“Executive”), and
Signature Group Holdings, Inc., a Nevada corporation (the “Company”). Executive
and the Company are sometimes collectively referred to herein as the “Parties”
or individually as a “Party.” This Agreement inures to the benefit of each of
the Company’s current, former and future parents, subsidiaries, related
entities, employee benefit plans and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns.

RECITALS

A. Executive is a party to that certain Employment Agreement with the Company
dated August 2, 2011 (the “Employment Agreement”). Executive is resigning as the
Chief Executive Officer of the Company effective as of April 9, 2013 (the
“Separation Date”).

B. Executive holds options to purchase an aggregate of 2,923,000 shares of the
Company’s Common Stock (collectively the “Options”), which Options were granted
under the Company’s 2006 Performance Incentive Plan (the “Plan”) pursuant to
that certain Non-Qualified Stock Option Agreement dated August 8, 2011 (the
“Option Agreement”).

C. Executive was granted 492,224 shares of restricted stock of the Company under
the Plan pursuant to that certain Restricted Stock Award Agreement dated
August 2, 2011 (the “Restricted Shares”).

D. Executive and the Company desire to end their relationship amicably and
permanently resolve any and all disputes arising between them, and any matters
pertaining to Executive’s employment with the Company, the Employment Agreement,
the Options and the Restricted Shares, and the Company has elected to offer
Executive compensation and benefits to which he would not otherwise be entitled.

NOW, THEREFORE, for and in consideration of the execution of this Agreement and
the mutual covenants contained in the following paragraphs, the Company and
Executive agree as follows:

1. Cessation of Employment; Equity Awards. Executive hereby resigns as the
Company’s Chief Executive Officer and an employee of the Company effective as of
April 9, 2013 (the “Separation Date”). Executive will not after such date
perform any further duties or render services as an employee or in any other
service capacity to the Company or any of its affiliates, subsidiaries or parent
corporations. Accordingly, on the Separation Date, Executive shall incur a
separation from service for purposes of Section 409A of the Internal Revenue
Code (“Section 409A”). Notwithstanding anything to the contrary in this
Agreement, the Parties agree that for the purposes of the Options and the
Restricted Shares (and the Plan and related Option Agreement and Restricted
Stock Award Agreements), Executive’s resignation shall be deemed to be a
“termination without cause” pursuant to Section 4.1.5 of the Employment
Agreement. As such, pursuant to the terms of the existing Option Agreement and
the Restricted Stock Awards



--------------------------------------------------------------------------------

Agreements, notwithstanding Executive’s cessation of employment or service with
the Company, (a) the Options shall continue to vest pursuant to the existing
vesting schedule set forth in the Option Agreement, and the Options shall remain
outstanding until the fourth anniversary of the Separation Date; and (b) the
Restricted Shares shall continue to vest pursuant to the existing vesting
schedule in the Restricted Stock Award Agreement. In the unlikely event that
Executive should predecease the vesting of the options or payment of any other
obligation of the Company pursuant to this agreement, then such option or other
benefit shall be unaffected and inure to the benefit of Executive’s estate.

2. No Admission of Liability. The Parties agree that this Agreement, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any Party. The Parties specifically acknowledge and
agree that this Agreement is a compromise of disputed claims, that the Company
denies any liability for any matter released and that the Company enters into
this Agreement solely to avoid potential litigation and to buy its peace.

3. Wages and Vacation Time Paid. Executive acknowledges that he will be
separately paid for all of his undisputed wages and his accrued and unused
vacation time on the Separation Date regardless of whether he signs this
Agreement. Executive further acknowledges and understands that by executing this
Agreement, he is waiving and releasing all claims for any additional wages or
other forms of compensation, except as expressly provided for in this Agreement.

4. Severance Benefits. Provided Executive executes this Agreement and does not
revoke this Agreement pursuant to the revocation provisions of Section 18 of
this Agreement, the Company shall provide to Executive the following severance
benefits:

(a) Salary Continuation. The Company shall pay to Executive a severance benefit
in the gross amount of $650,000 in the aggregate (less applicable withholdings).
The foregoing severance payments shall be payable in forty-eight
(48) semi-monthly payments of $13,541.67 commencing on the first regular pay
date for the Company’s salaried employees following the Separation Date in
accordance with the Company’s regular payroll practices and timing (or at such
later date as may be required pursuant to Section 6). The Company shall deduct
from all salary continuation and severance payments any withholding taxes and
other lawful deductions the Company deems appropriate, and Executive shall only
receive the net amount remaining after such withholding taxes have been
collected.

(b) COBRA. Provided Executive elects to continue medical care coverage under the
Company’s health plans pursuant to Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and all applicable
regulations (“COBRA”), the Company will reimburse Executive for the costs
Executive incurs to obtain such continued coverage (less the active employee
rate for such coverage) (collectively, the “Coverage Costs”) for so long as
Executive remains eligible to receive COBRA continuation coverage. In order to
obtain reimbursement for the Coverage Costs, Executive must submit appropriate
evidence to the Company of each periodic payment within sixty (60) days after
the required payment date for those Coverage Costs, and the Company shall within
thirty (30) days

 

2



--------------------------------------------------------------------------------

after such submission reimburse Executive for that payment. The Company shall
report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and the resulting tax liability shall be Executive’s sole
responsibility.

(c) Notwithstanding the foregoing, Executive’s continued right to receive any
severance benefits hereunder shall be contingent upon his continued compliance
with all of the terms of this Agreement and all of the terms of the Company’s
confidentiality policies and Insider Trading Policies.

5. Cancellation of Employment Agreement. Executive understands and agrees that
he will receive only those payments and benefits specifically stated in this
Agreement. Executive and the Company agree that the Employment Agreement is
hereby cancelled, terminated and of no further force and effect.

6. Payment Timing Issues. Notwithstanding anything to the contrary in this
Agreement, to the extent any portion of the amounts payable to Executive
pursuant to this Agreement is deemed to constitute deferred compensation under
Section 409A or a substitute payment for such deferred compensation, Executive
agrees that any payments or benefits to which Executive may become entitled
under this agreement that are subject to Section 409A shall be delayed to the
extent necessary to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i), and such payments or benefits shall be paid or
distributed to Executive (or Executive’s estate) during the thirty (30) day
period commencing on the earlier of (i) the first day of the seventh month
following Executive’s “separation from service” (as defined under Section 409A)
or (ii) the date of Executive’s death. Upon the expiration of the applicable
period of delay under this Section 6, all payments deferred pursuant to this
Section 6 will be paid or distributed to Executive (or Executive’s estate) in a
lump sum payment. The remaining payments (if any) to which Executive is entitled
under this agreement will be paid as they become due and payable hereunder. In
no event will Executive have any control over the payment dates of the amounts
payable to him under this Agreement, notwithstanding anything to the contrary in
this Agreement.

7. Reference Requests. The Company agrees that if it is contacted by prospective
employers, the Company will release information concerning the dates of
Executive’s employment and the last position held, and will advise prospective
employers that the Company’s policy is to release only such information.

8. Confidentiality. In addition, the Company and the Executive acknowledge that
the services performed by the Executive under the Employment Agreement are
unique and extraordinary and, as a result of such employment, the Executive
shall be in possession of Confidential Information relating to the business
practices of the Company and its subsidiaries and affiliates (collectively, the
“Company Group”). The term “Confidential Information” shall mean any and all
information (oral and written) relating to the Company Group, or any of their
respective activities, or of the clients, customers, acquisition targets,
investment models or business practices of the Company Group, other than such
information which (i) is generally available to the public or within the
relevant trade or industry, other than as the result of breach of the provisions
of this Section 8 or the Employment Agreement, or (ii) the Executive is required
to disclose under any applicable laws, regulations or directives of any
government

 

3



--------------------------------------------------------------------------------

agency, tribunal or authority having jurisdiction in the matter or under
subpoena or other process of law. The Executive shall not and except with
respect to any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
regarding the Company Group nor of the clients, customers, acquisition targets
or business practices of the Company Group acquired by the Executive during, or
as a result of, his employment with the Company Group, without the prior written
consent of the Company. Without limiting the foregoing, the Executive
understands that the Executive shall be prohibited from misappropriating any
trade secret or material non-public information of the Company Group or of the
clients or customers of the Company Group acquired by the Executive during, or
as a result of, his employment with the Company Group, at any time. Executive
specifically confirms that he will continue to comply with the Company’s
confidentiality policies and the terms of the Company’s Insider Trading Policy,
and that these agreements will survive this Agreement and remain in full force
and effect.

9. Non-Solicitation of Executives and Customers. Executive shall not, except in
the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) for a period of one (1) year after the Separation Date solicit, aid
or induce any employee, representative or agent of the Company Group to leave
such employment or retention or to accept employment with or render services to
or with any other person, firm, corporation or other entity unaffiliated with
the Company Group or hire or retain any such employee, representative or agent,
or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent, or (ii) and for a period of one (1) year
after the Separation Date, use the Company Group’s Confidential Information to
solicit, contact, aid or induce to purchase goods or services then sold by the
Company Group from another person, firm, corporation or other entity (or attempt
to do any of the foregoing), directly or indirectly, for the purpose or effect
of interfering with any part of the Company Group’s business: (1) any customer
of the Company Group in any location in which the Company Group operates or
sells its products (the “Territory”); (2) any customer of the Company Group that
Executive contacted or solicited, or in any way supported or dealt with at any
time during the last two years of Executive’s employment; (3) any prospective
customer of the Company Group that Executive contacted or who received or
requested a proposal or offer the Executive on behalf of the Company Group at
any time during the last two years of Executive’s employment; or (4) any
customer of the Company Group for which Executive had any direct or indirect
responsibility at any time during the last two years of his employment.

10. Non Disparagement. Executive agrees that he will not in any way, either
directly or indirectly, disparage the Company Group or any of the Releasees (as
defined below). Without limiting the generality of the foregoing, Executive
agrees that he will not post disparaging comments on Internet websites, blogs,
social networks, or in chat rooms. Notwithstanding the foregoing, nothing in
this Section shall prevent the Executive from making any truthful statement to
the extent (i) necessary to rebut any untrue public statements made about him;
(ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement; (iii) if required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (iv) to file a claim with a state or federal
agency, provided, however, Executive understands and agrees that he cannot
recover any monetary benefits in connection with any such claim.

 

4



--------------------------------------------------------------------------------

11. Return of Company Property. Executive agrees that, as a condition to
receiving the separation benefits set forth in this Agreement, Executive will
return all Company property, documents, and information, including files,
records, computer access codes, instruction manuals, and legal documents, as
well as any Company assets or equipment that he has in his possession or under
his control (collectively, the “Company Property”). Without limiting the
foregoing, Executive shall take all necessary action to cause the internet
domain name “signaturecap.com” and all other tangible or intangible property
under Executive’s control to be transferred to the Company without any further
consideration. Executive agrees that he will not keep any copies of the Company
Property or any other Company documents or information. Without limiting the
foregoing,

1) Executive shall retain his office PC (fully depreciated) and personal
electronics (iPad).

2) Executive shall retain the rights to “Signature.bz” and
“SquarePegCapital.com” internet domain names.

3) Executive shall retain the rights to the following phone numbers:
805.409.4339, 805.630.5500, 805.435.1250, 805.494.6566) and the Company shall
use commercially reasonable efforts to transfer such numbers to the Executive.
Executive shall bear any expenses associated with such phone numbers after the
Separation Date.

4) Further, and notwithstanding anything to the contrary, the Executive
represents that the Company’s information servers and potentially other files
contain information that long predate the reorganization of Fremont General Corp
into Company and that such information legitimately belongs to the Executive and
or various entities (“Preceding Entities”) not owned by the Company such as
Signature Group Holdings, LLC and Signature Capital Partners, Inc. Executive
believes that it would be neither practical nor cost efficient for the Company
to separate such information and deliver it to Executive. Accordingly, and
subject to such further assurances regarding the confidential and appropriate
use of the information, the Company will direct its VP of Information Technology
to cooperate with the Executive in making an archival copy of the Executive’s
email, the contact databases, and such other files as may be identified.
Further, to the extent the Executive has further reasonable requests for legacy
information of the Preceding Entities (which requests the Executive expects to
be infrequent if ever), the Company will comply with such request provided that
it is not unduly burdensome to the Company, and Executive reimburses the Company
for any associated expense.

5) The Executive further represents that the email address
“NoellC@SignatureCap.com” has been the personal and professional email address
for the Executive for over 9 years and long in advance of the Company commencing
utilization of this email address on or about July 2011 and that this email
address has been and continues to be used with respect to other Preceding
Entities and otherwise. Company will provide Executive with ongoing email access
through May 31, 2015; provided, however, that Executive will, within 10 days
after the Effective Date, provide a general broadcast notification to his

 

5



--------------------------------------------------------------------------------

contacts providing them with Executive’s new contact information. Further,
Executive will, no later than 10 days after the Effective Date, cease utilizing
the SignatureCap.com email address for outbound communication and will make
reasonable efforts to direct all parties making inbound contact through the
legacy address to update their contact information with respect to Executive.

12. Expenses. Executive knows of no reimbursable expenses other than those on
two personal credit cards of the Executive’s that are used exclusively for
Company business and provided by Executive for use by the Company. Such credit
cards are used by the Company for various purpose unrelated to the activities of
Executive, including for the purpose of ordering IT equipment and office
supplies as well as for various recurring information services on a monthly or
other subscription basis or for replenishment purposes. Subject to the Company’s
promise and obligation to pay all charges on timely basis, Executive agrees to
cooperate in allowing the Company to effect an orderly transition to new payment
arrangements.

13. Cooperation. Executive agrees to cooperate and assist the Company (including
making himself available at reasonable times and places) to aid the Company in
connection with any matters related to his employment, provided that his
cooperation with such matters shall not interfere unreasonably with any
subsequent employment or other activities. In addition, Executive agrees to be
available and cooperate with the Company and and/or its attorneys with respect
to any investigation, litigation, or administrative, judicial or other
proceeding where the Company believes that Executive may have knowledge or
information that may be relevant to such investigation or proceeding. The
Company agrees to reimburse Executive for any reasonable out-of-pocket expenses
incurred by Executive in providing such cooperation and assistance.

14. General Release. Executive for himself and his heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges the Company and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, attorneys,
employees and assigns (collectively, “Releasees”), with respect to any and all
claims, liabilities and causes of action, of every nature, kind and description,
in law, equity or otherwise, which have arisen, occurred or existed at any time
prior to the signing of this Agreement, including, without limitation, any and
all claims, liabilities and causes of action arising out of or relating to the
offer of employment to Executive, the Employment Agreement, Executive’s
employment with the Company, wages, hours, and working conditions, and cessation
of employment with the Company, as well as any grant of equity or option to
purchase equity of any Releasee.

15. Release of Employment Related Claims. Executive understands and agrees that
he is waiving any and all rights he may have had, now has, or in the future may
have, to pursue any and all remedies available to him under any
employment-related cause of action, including without limitation, claims of
wrongful discharge, breach of contract, breach of the covenant of good faith and
fair dealing, fraud, violation of public policy, defamation, discrimination,
physical injury, emotional distress, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers’ Benefit Protection Act, as amended, the Executive
Retirement Income Security Act (except for claims for vested benefits under a
pension or retirement plan), the Americans with Disabilities Act, as

 

6



--------------------------------------------------------------------------------

amended, the Federal Rehabilitation Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Family Rights Act, the
Fair Labor Standards Act, the releasable provisions of the California Labor Code
and any other federal, state or local laws and regulations relating to
employment, wages, hours, and/or conditions of employment (including wage and
hour laws) and/or employment discrimination. Additionally, Executive understands
and agrees that he is relinquishing, waiving and releasing any and all rights he
may have had, now has, or in the future may have, relating to stock, stock
options, agreements or options to purchase stock in the future, or rights
relating to such stock or stock options, including, but not limited to, vesting
and exercise rights. Executive acknowledges that he is waiving such claims only
for consideration in addition to anything of value to which he is already
entitled.

Nothing in his Agreement shall waive any of the following: (i) rights or claims
that arise after his execution of this Agreement; (ii) claims for insurance
benefits under COBRA; (iii) claims for unemployment compensation and/or workers’
compensation; (iv) claims with respect to vested benefits under a pension or
retirement plan governed by the Executive Retirement Income Security Act;
(v) claims for breach of this Agreement; and (vi) claims that, as a matter of
applicable law, are not waivable or otherwise subject to release.

Executive represents and warrants that he does not presently believe that he
suffers from any work-related injury or illness.

16. Release of Unknown Claims. Executive expressly waives any and all rights and
benefits conferred upon him by Section 1542 of the California Civil Code or any
similar provision of any other state law that contains a provision similar to
the following:

A general release does not extend to claims which the creditor [employee] does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor [employer].

Executive expressly agrees and understands that the release given by him
pursuant to this Agreement applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which he may have against the Company
or any of the other Releasees.

17. Time for Consideration. Executive acknowledges that this Agreement was
presented to him no later than April 9, 2013, and that he is entitled to have
twenty-one (21) days’ time in which to consider the Agreement. Executive
executes this Agreement having had sufficient time within which to consider its
terms. Executive acknowledges that he understands the matters contained herein
and elected to forego the retention of counsel. Executive represents that if he
executes this Agreement before twenty-one (21) days have elapsed, he does so
voluntarily, and that he voluntarily waives any remaining consideration period.
The Parties agree that any changes to this Agreement, whether material or
immaterial, do not restart the consideration period.

18. Revocation. Executive understands that after executing this Agreement, he
has the right to revoke this Agreement within seven (7) calendar days after his
execution of it.

 

7



--------------------------------------------------------------------------------

Executive understands that any revocation of this Agreement must be made in
writing and personally delivered to Mr. Chris Manderson, the Company’s General
Counsel, at 15303 Ventura Boulevard, Suite 1600, Sherman Oaks, CA 91403 within
such seven (7) day revocation period. If Executive revokes this Agreement, this
Agreement shall not be effective or enforceable and Executive will not receive
any of the benefits provided under this Agreement. If Executive does not revoke
this Agreement in the time specified above, this Agreement shall become
effective at 12:01 A.M. on the eighth calendar day after it is signed by the
Executive (the “Effective Date”).

19. Benefits Contingent on Agreement Execution and Enforceability. Executive
understands that he will not be entitled to receive any of the payments or
benefits described in this Agreement unless and until after the revocation
period has passed and Executive has not revoked this Agreement. The Effective
Date of this Agreement shall be the eighth day after Executive’s execution of
this Agreement.

20. Section 409A

(a) Interpretation. The COBRA premium reimbursements provided pursuant to
Section 4(b) are intended, where possible, to comply with the exemption to
Section 409A described in Treasury Regulation Section 1.409A-1(b)(9)(v)(B).
Accordingly, the provisions of this Agreement shall be applied, construed and
administered so that those payments qualify for that exception, to the maximum
extent allowable. The remaining payments and benefits under this Agreement are
intended, where possible, to comply with the requirements of Section 409A.
Accordingly, the provisions of this Agreement shall be applied, construed and
administered so that such payments or benefits are made or provided in
compliance with the applicable requirements of Section 409A. For purposes of
this Agreement, each amount to be paid or benefit to be provided to Executive
shall be treated as a separate identified payment or benefit for purposes of
Section 409A.

(b) Reimbursements. The following provisions shall be in effect for any
reimbursements to which Executive otherwise becomes entitled under this
Agreement, in order to assure that such reimbursements and allowances are
effected in compliance with the applicable requirements of Section 409A: (i) the
amount of reimbursements to which Executive may become entitled in any one
calendar year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year; (ii) Executive’s right to reimbursement
cannot be liquidated or exchanged for any other benefit or payment; and (iii) in
no event will any expense be reimbursed after the close of the calendar year
following the calendar year in which that expense is incurred.

21. Miscellaneous.

(a) Entire Agreement. This Agreement and documents and exhibits referenced and
attached to this Agreement, constitute a single, integrated written contract
expressing the entire Agreement of the Parties concerning the subject matter
referred to in this Agreement. No covenants, agreements, representations, or
warranties of any kind whatsoever, whether express or implied in law or fact,
have been made by any Party to this Agreement, except as specifically set forth
in this Agreement. All prior and contemporaneous discussions, negotiations, and
agreements have been and are merged and integrated into, and are superseded by,
this Agreement.

 

8



--------------------------------------------------------------------------------

(b) Voluntary Execution. Executive hereby acknowledges that he has read and
understands this Agreement and that he signs this Agreement voluntarily and
without coercion. Executive further acknowledges that he is sophisticated
regarding the matters contained in this Agreement, and has elected to forego the
retention of counsel as stated in Section 17. Executive further acknowledges
that the waivers he has made in this Agreement are knowing, conscious and
voluntary and are made with full appreciation that he is forever foreclosed from
pursuing any of the rights waived.

(c) Owner of Claims; No Lawsuits. Executive represents and warrants that he is
the sole owner of all claims relating to his employment with the Company or the
Company, and that he has not assigned or transferred any claims relating to his
employment to any other person or entity. Executive represents that he has not
filed any claims, charges, complaints or actions against the Company or any
Releasees. Executive agrees to take any and all steps necessary to insure that
no lawsuit arising out of any claim released herein shall ever be prosecuted by
Executive or on his behalf in any forum, and hereby warrants and covenants that
no such action has been filed or shall ever be filed or prosecuted. Executive
also agrees that if any claim is prosecuted in his name before any court or
administrative agency, he waives and agrees not to take any award or other
damages from such suit to the extent permissible under applicable law.

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the other provisions of this Agreement will not be affected or impaired
thereby, and will be interpreted so as to effect, as closely as possible, the
intent of the Parties hereto.

(e) Modification. The Parties agree that no waiver, amendment or modification of
any of the terms of this Agreement shall be effective unless in writing and
signed by all Parties affected by the waiver, amendment or modification. No
waiver of any term, condition or default of any term of this Agreement shall be
construed as a waiver of any other term, condition or default.

(f) Choice of Law. The Parties agree that this Agreement shall be construed
under California law, without regard to its conflicts of law principles.
Executive also consents to the venue and jurisdiction of the state and federal
courts located in Los Angeles, California in the event that the Company takes
legal action to enforce any term of this Agreement.

(g) Facsimile and Counterpart. This Agreement may be executed via facsimile and
in one or more counterparts, each of which shall be deemed an original, but all
of which together constitute one and the same instrument, binding on the
Parties.

 

9



--------------------------------------------------------------------------------

(h) Non-Reliance on Other Parties. Executive acknowledges and agrees that he
enters into this Agreement based upon his own judgment and not in reliance upon
any representations or promises made by the Company or anyone acting on its
behalf, other than those contained within this Agreement. Except for statements
expressly set forth in this Agreement, neither of the Parties has made any
statement or representation to any other Party regarding a fact relied on by the
other Party in entering into this Agreement, and no Party has relied on any
statement, representation, or promise of any other Party, or of any
representative or attorney for any other Party, in executing this Agreement or
in making the settlement provided for in this Agreement. The Parties further
agree that if any of the facts or matters upon which they now rely in making
this Agreement hereafter prove to be otherwise, this Agreement will nonetheless
remain in full force and effect.

(i) Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the Parties hereto
and each of them. In the case of the Company, this Agreement is intended to
release and inure to the benefit of the Company and the Releasees.

(j) Negotiated Agreement. The terms of this Agreement are contractual, not a
mere recital, and are the result of negotiations between the Parties.
Accordingly, no Party shall be deemed to be the drafter of this Agreement.

 

Dated:  

4-11-13

    “Executive”      

/s/ Craig F. Noell

      Craig F. Noell Dated:  

4-11-13

    “Company”       SIGNATURE GROUP HOLDINGS, INC.       By:  

/s/ Chris Manderson

      Name:  

Chris Manderson

      Title:  

EVP & General Counsel

 

10